                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 ANTHONY PRINGLE SATTERFIELD,                     )
                                                  )
            Plaintiff,                            )
                                                  )
 v.                                               )            No.: 3:19-CV-254-HSM-DCP
                                                  )
 TENNESSEE DEPARTMENT OF                          )
 CORRECTION, LOUDON COUNTY                        )
 JAIL, and LOUDON COUNTY                          )
 SHERIFF’S DEPARTMENT,                            )
                                                  )
            Defendants.                           )

                                  MEMORANDUM OPINION

       The Court is in receipt of a pro se prisoner’s complaint under 42 U.S.C. § 1983 [Doc. 1]

and a motion for leave to proceed in forma pauperis [Doc. 2]. For the reasons set forth below,

Plaintiff’s motion for leave to proceed in forma pauperis [Id.] will be GRANTED and this action

will be DISMISSED for failure to state a claim upon which relief may be granted under § 1983.

       I.      FILING FEE

       It appears from the motion for leave to proceed in forma pauperis that Plaintiff lacks

sufficient financial resources to pay the filing fee. Accordingly, pursuant to 28 U.S.C. § 1915, this

motion [Id.] will be GRANTED.

       It also appears, however, that Plaintiff is no longer incarcerated or is incarcerated in an

unknown jail, as the United States Postal Service returned the Court’s previous mail to Plaintiff as

undeliverable [Doc. 4 p. 2] and the Tennessee Department of Corrections lists Plaintiff as on parole

(https://apps.tn.gov/foil-app/search.jsp). Accordingly, the Clerk will be DIRECTED to update

Plaintiff’s address to the permanent home address listed in the complaint [Doc. 1 p. 3] and to send
this memorandum opinion and the accompanying order to that address and the Court will not assess

the filing fee.

        II.       SCREENING STANDARD

        Under the PLRA, district courts must screen prisoner complaints and sua sponte dismiss

any claims that are frivolous or malicious, fail to state a claim for relief, or are against a defendant

who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and 1915(A); Benson v. O’Brian, 179 F.3d

1014 (6th Cir. 1999). The dismissal standard articulated by the Supreme Court in Ashcroft v. Iqbal,

556 U.S. 662 (2009) and in Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) “governs dismissals

for failure state a claim under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant

statutory language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71

(6th Cir. 2010). Thus, to survive an initial review under the PLRA, a complaint “must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).

        Courts liberally construe pro se pleadings filed in civil rights cases and hold them to a less

stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520

(1972). Allegations that give rise to a mere possibility that a plaintiff might later establish

undisclosed facts supporting recovery are not well-pled and do not state a plausible claim,

however. Twombly, 550 U.S. at 555, 570. Further, formulaic and conclusory recitations of the

elements of a claim which are not supported by specific facts are insufficient to state a plausible

claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009).

        III.      ANALYSIS

        The substantive portion of Plaintiff’s complaint states as follows:

                         TDOC has neglected my care and saf[ety] I have done 3 1/2
                  years on a two. I’m still doing time. My p[h]ysical and mental

                                                   2
               condition has extre[mely] declin[e]d. It has [a]ffected my
               emo[]tional and spir[itu]al state tr[e]mendously in a negative way.
               I[‘]m still be[ing] h[e]ld in the county jail I need this matter
               handle[d] please.

[Doc. 1 p. 3–4]. As relief, Plaintiff seeks release and compensatory damages [Id. at 5].

       First, these allegations are conclusory and formulaic and contain no supporting factual

allegations and, as set forth above, formulaic and conclusory recitations of the elements of a claim

which are not supported by specific facts are insufficient to state a plausible claim for relief.

Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009).

       Further, Defendant Tennessee Department of Correction (“TDOC”) is an agency of the

State of Tennessee and therefore not a “person” who may be sued under § 1983. Howlett v. Rose,

496 U.S. 356, 365–66 (1990) (holding that “the State and arms of the State, which have

traditionally enjoyed Eleventh Amendment immunity, are not subject to suit under § 1983 in either

federal or state court”). Defendants Loudon County Jail and Loudon County Sheriff’s Department

likewise are not “persons” subject to suit under § 1983. Cage v. Kent County Corr. Facility, No.

96-1167, 1997 WL 225647, at *1 (6th Cir. May 1, 1997) (stating that “[t]he district court also

properly found that the jail facility named as a defendant was not an entity subject to suit under §

1983”); Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994) (holding that a county police

department was not an entity which may be sued under § 1983).

       Moreover, Plaintiff has not set forth any allegations that allow the Court to plausibly infer

that any custom or policy of the State of Tennessee or Loudon County may have caused any

violation of his constitutional rights such that the Court could liberally construe the complaint as

against these Defendants. Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978) (holding that

a government can only be liable where its official policy causes the constitutional rights violation).




                                                  3
       Accordingly, even liberally construing the complaint in favor of Plaintiff, it fails to state a

claim upon which relief may be granted under § 1983.

       IV.    CONCLUSION

       For the reasons set forth above;

       1. The Clerk will be DIRECTED to update Plaintiff’s address to the permanent home
          address listed in his complaint [Doc. 1 p. 3] and to send this memorandum opinion and
          the accompanying order to that address;

       2. Pursuant to 28 U.S.C. § 1915, Plaintiff’s motion for leave to proceed in forma pauperis
          [Doc. 2] will be GRANTED and the Court will not assess the filing fee;

       3. This action will be DISMISSED; and

       4. The Court CERTIFIES that any appeal from this action would not be taken in good
          faith and would be totally frivolous. See Rule 24 of the Federal Rules of Appellate
          Procedure.

       AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

       ENTER:


                                                          /s/ Harry S. Mattice, Jr._______
                                                         HARRY S. MATTICE, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                 4
